OPINION ON PETITION TO REHEAR
Harold and Sandra Hood, Plaintiffs-Ap-pellees, have filed a petition to rehear, motion to supplement the abridged record and Plaintiffs-Appellees’ appendix, and a motion to exceed the page limit on the petition to rehear. Roadtec, Inc., and Astee Industries, Inc., Defendants-Appellants, have filed a motion requesting that this Court, pursuant to Rule 11 of the Tennessee Rules of Civil Procedure and T.C.A. 27-1-122,1 impose sanctions against the Plaintiffs and their counsel and to set this matter for a hearing.
First, the Plaintiffs assert in their petition to rehear that counsel never intentionally withheld the identity of Mr. Wooden or engaged in deliberate discovery abuse. This Court never held to the contrary. Our opinion states that “[w]e find no credible excuse ... as to why Mr. Wooden’s identity ... was not disclosed at the proper time.” This does not imply that the non-disclosure was intentional or deliberate — it could have been inadvertent or negligent. Regardless of the characterization, the identity of Mr. Wooden was not disclosed in a timely fashion.
Second, the argument is made that the Trial Court was willing to continue the case for several weeks. Certainly a lengthy continuance was contemplated after selecting a jury. However, all counsel expressed doubts about empaneling a jury and then waiting several weeks before trying the case. Plaintiffs’ counsel stated to the Trial Judge that proceeding in such a fashion would not be “wise.”
Third, the Plaintiffs advance the proposition that the Defendants were not prejudiced by the late disclosure. In their brief, the Plaintiffs conceded that Mr. Wooden’s testimony was unique in that it went to the very heart of the Defendants’ theory of what really happened when Mr. Hood was injured. Upon re-examination of this issue, the Court adheres to the view expressed in the opinion.
As to the motion by the Defendants that we impose sanctions upon the Plaintiffs and their counsel pursuant to Rule 11 of the Tennessee Rules of Civil Procedure and T.C.A. 27-1-122, we note *365that Rule 11 does not apply to the appellate courts. Rule 1, Tennessee Rules of Civil Procedure. Further, we do not regard the petition to rehear and related motions frivolous for purposes of T.C.A. 27-1-122. The request to hear the matter orally is denied.
For the foregoing reasons the petition to rehear is denied as is the motion to supplement the record. The Plaintiffs’ motion to exceed the page limit with respect to the petition to rehear is granted. Finally, we decline to impose sanctions upon the Plaintiffs or their counsel as urged by the Defendants or to set the matter for hearing. Costs are adjudged against the Plaintiffs except for costs incident to the motion for sanctions, which are taxed against the Defendants.
SANDERS, P.J. (E.S.), and ANDERSON, J., concur.

. "When it appears to any reviewing court that the appeal from any court of record was frivolous or taken solely for delay, the court may, either upon motion of a party or of its own motion, award just damages against the appellant, which may include but need not be limited to, costs, interest on the judgment, and expenses incurred by the appellee as a result of the appeal.”